Citation Nr: 0816934	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left shoulder disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1980 to January 
1984.

In a March 1984 rating decision, service connection was 
granted for recurrent left shoulder dislocation.

In October 2003, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected left shoulder disability, then evaluated 10 
percent disabling. The March 2004 rating decision denied the 
claim, and he appealed.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge in Washington, DC in July 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  

This matter was previously before the Board in April 2006.  
At that time, it was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for additional 
development.  

That development has been completed.  The matter was 
readjudcicated by the Agency of Original Jurisdiction in an 
October 2007 Supplemental Statement of the Case. At that 
time, a 20 percent disability rating was assigned.  The 
veteran has not expressed satisfaction with that rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  
For the reasons set out below, the Board has determined that 
an additional remand is necessary.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

Issues not on appeal

In the Board's April 2006 decision, an increased 30 percent 
disability rating was assigned for the veteran's service-
connected right knee disability; a temporary total disability 
rating was assigned for the period between June 30, 2004 and 
September 24, 2004 due to knee surgery; and an increased 30 
percent disability rating was assigned for service-connected 
depression.  These matters have been concluded and are no 
longer before the Board.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.

The RO provided the veteran notice pursuant to the Veterans 
Claims Assistance Act of 2000 [codified at 38 U.S.C.A. 
§ 5107] in a letter sent in January 2004.  Subsequent 
holdings of the United States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and the United States Court of Appeals for the Federal 
Circuit in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and in Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) clearly indicate that VCAA notice specifically 
pertaining to the degree of disability and effective dates 
should be furnished to claimants in increased-rating cases.  
Although the veteran has effectively been provided notice 
concerning degree of disability, he has received no notice 
concerning effective dates.


The Board must therefore remand this issue to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VCAA notice under Dingess pertaining 
to effective dates should be furnished to 
the veteran.  

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
issue.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given appropriate opportunity to respond 
thereto.

The claims folder should then be returned to the Bord for 
additional appellate proceedings, if it is otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

